Citation Nr: 0000688	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-03 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an increased rating for arthritis of the 
right shoulder, rated 20 percent disabling.  

2. Entitlement to an increased rating for residuals of 
amebiasis, rated 10 percent disabling.  

3. Entitlement to an increased rating for residuals of 
cholecystectomy, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

The veteran's claim for an increased rating was received in 
December 1996.  In a June 1997 rating action, the evaluation 
for the right shoulder disorder was increased from 10 percent 
to 20 percent, effective the date the claim for increase was 
received.  The veteran continued to voice disagreement with 
the 20 percent rating, and the instant appeal ensued.  

FINDINGS OF FACT

1.  The veteran can raise his right arm to shoulder level, 
and the arthritis does not result in more than moderate 
limitation of function.  

2.  The residuals of the amebiasis are no more than moderate 
in degree, without frequent exacerbations.

3.  The residuals of the cholecystectomy are no more mild in 
degree, and the resultant scar is not shown to result in 
limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
arthritis of the right shoulder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Part 4, Codes 5003 and 5201 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of amebiasis are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Part 4, Codes 7321 and 7323 
(1999).

3.  The criteria for a rating in excess of 10 percent for 
residuals of cholecystectomy are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.114, 4.118, Part 4, 
Codes 7318, 7803, 7804 and 7805  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
Arthritis of the right shoulder

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Part 4, Code 5003 (1999).  As 
the veteran is right handed, the right arm is the major arm.  
Under the provisions of Diagnostic Code 5201, a 20 percent 
rating is appropriate when range of motion is limited to the 
shoulder level.  For a 30 percent rating to be warranted, 
range of motion must be limited to midway between the side 
and the shoulder level.  

Bilateral range of motion studies conducted on VA 
compensation examination in April 1997 show that flexion was 
possible to 130 degrees, with external rotation of 50 
degrees, internal rotation full across the chest, and 
abduction to 100 degrees.  Such range of motion is consistent 
with movement to the shoulder level, and does not show that 
the range of motion of the arm is limited to midway between 
the side and shoulder level.  Accordingly, an increased 
rating on a schedular basis is not appropriate.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
further has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran's 
right shoulder arthritis is rated under the provisions of 
Diagnostic Code 5201, which, as noted, turn on limitation of 
motion.  Accordingly, the Court's holding in DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. relate to 
functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999).

A review of the findings on examination does not show that 
the veteran has symptomatology supportive of an increased 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
The veteran reported pain in the right shoulder on the 
examination.  While he did report swelling, this symptom was 
only occasionally present.  Deformity was limited to the 
fingers, and not to the right shoulder.  No other impairment 
of the right shoulder was reported.  While the veteran 
reported that he required treatment for the disability, the 
VA Medical Facility, when contacted in March 1997, indicated 
that the veteran had not received treatment since 1990.  
Given the limited findings on examination, and in view of the 
absence of treatment, the Board concludes that an increased 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45 is 
not appropriate.  

Amebiasis

The veteran was hospitalized in a VA facility beginning in 
December 1946.  At that time, the diagnoses included 
amebiasis, of an unknown etiology.  The RO, in an October 
1946 rating action, held that given this uncertainty, the 
amebiasis had its origin in service.  An initial 30 percent 
rating was granted.  This evaluation was decreased to 10 
percent effective in January 1950.  

The veteran is rated at the maximum evaluation for amebiasis, 
based on mild gastrointestinal disturbances, lower abdominal 
cramps, nausea, gaseous distention, and chronic constipation 
interrupted by diarrhea.  38 C.F.R. § 4.114, Part 4, Code 
7321 (1999).  However, amebiasis with or without liver 
abscess is parallel in symptomatology with ulcerative colitis 
and should be rated on the scale provided for the latter.  
Under the provisions of Diagnostic Code 7323, a 10 percent 
rating is warranted when the disorder is moderate, with 
infrequent exacerbations.  The 30 percent rating is 
appropriate when the disorder is moderately severe, with 
frequent exacerbations.  

On VA compensation examination in April 1997, the veteran's 
sole pertinent complaint was intermittent constipation with 
some difficulty in passing his stool.  While there was some 
epigastric tenderness, the remainder of the abdominal 
examination was negative.  There was no bleeding, soiling, 
incontinence, dehydration, malnutrition, anemia, or fecal 
leakage.  Tenesmus was only occasionally present with 
constipation.  Such symptoms, the Board concludes, are no 
more than moderate.  Moreover, as there is no indication that 
the veteran has required treatment in recent years, the 
disorder does not result in frequent exacerbations.  Under 
such circumstances, an increased rating for amebiasis is not 
appropriate.  

Cholecystectomy

Finally, the veteran has contended that an increased rating 
is warranted for residuals of a cholecystectomy.  The Board 
notes that the veteran underwent a cholecystectomy in April 
1956 for alleviation of acute cholecystitis and 
cholelithiasis.  The RO, in a February 1957 rating action, 
found that there could be no disassociation between the 
amebiasis and the gall bladder condition diagnosed in April 
1956.  Accordingly, service connection for the residuals of 
the cholecystectomy was granted.  

The current 10 percent rating is warranted for gall bladder 
removal where there are mild symptoms.  For a 30 percent 
rating to be appropriate, there must be severe symptoms.  
38 C.F.R. § 4.114, Part 4, Code 7318 (1999).  

The veteran was examined for compensation purposes in April 
1997.  At that time, a 30 millimeter scar was reported, 
associated with a moderate ventral hernia from the gall 
bladder surgery.  While there was some epigastric tenderness, 
the remainder of the abdominal examination was negative.  

In view of the limited findings on examination, and given 
that the veteran has not required any medical care for many 
years, the Board finds no basis by which to conclude that the 
residuals of the cholecystectomy are more than mild in 
degree.  The Board further notes that the veteran is rated at 
the maximum evaluation for scars that are tender, painful, or 
ulcerated, and there does not appear to be any significant 
limitation of function resultant from the scarring.  See 
38 C.F.R. § 4.118, Part 4, Codes 7803, 7804 and 7805.  Under 
such circumstances, an increased rating is not appropriate.  

In reaching the above decisions, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  



ORDER

Increased ratings for arthritis of the right shoulder, 
residuals of amebiasis, and residuals of a cholecystectomy 
are denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

